:;                                         .....
 k                OFFICE   OF THE ATTORNEY GENERAL
                                     AUSTIN
                                                              OF TEXAS
4
     OROVERSELLERS
     ATTORNEY
            GENERAL




     honorable   bumo Steuart, Vice-Resident
     5taCe board for Vocational   Edusation
     Gapit     samtment
     A&Latin, lexaa

     Dear   &r.   stewart:




                                                              pur request for
     an opinion rroe         thi                             ore mabjeot matter.
     Your request is         as

                                                           ional Hehabili-
                                                         ard far Voaation-
                                                     ng proathetia appli-


                                                    Voaatlonal  Hebabtllta-
                                                   oae and tent of any State
                                                   bids are not 88ked by the
                                     trol upon     a prosthetia  appliance.

                                     e of bir. hrorn’a reasoning ooncern-
                                     e states &hat a man may become hard
                                   ne of the Pullowing raasunq


                    *it.   A man baoolves hard of bearing   as a re-
                             sult of disease,   such as catarrh,
                             diptherta,  mastoid trouble, measles.
                    "3.    A &an becomes hard of hearhe, on ae-
                             count of his age.
                    94.    A man becomes bard OP hearing    on aeaount
                             of traumatio injury.
                    "6.    Various people become hard of hearing for
                             no apparent reason or cause.
                                                                            675


honorable    taco       Stewart   - page 2




            lAtmo r dingLO the WreetOr    Of VOCiatiOnal De-
      habllitation,   one man oah heaf better with an inner-
      ear oondustion,   and another sitb bone conduction      on
      the outside OP the ear.     One man can bear better
      with one hearing device than he da5 with another,
      and only an otologist can tell the type of hearing
      device best   Wited  tor a person.    TherefOPe,   it is
      hr. &rown*s contention    that hearing dwiaes     should
      bo purchased upon the recommmdstiOn       of a reeogadssd
      0t010glst.

            .ln regard to the purchase oi artiiielsl     limbs,
      it Is hr. mowh*s    contention  that every stump requir-
      ing an artillcial   limb la different.    On0 person oan
      best be fitted with a leather soakst, another with a
      plastio sooket, and moth-      sitb perhaps a woeden
      socket that one man east wear sbouldsr straps     and sup-
      port a limb whereas another person roquire8 a pelvte
      belt attaohment.    Eaoh psrssa wearing a lirb rants a
      particular   kind of limb and when tboy~are forged to
      aoaept another kind of limb it    does not 'prove satls-
      factory.

            sin regard to the purehsse    of glasses, it is dlf-
      ficult to order glasses for the sI.mple reason      that
      nearly evm     pair of glasses   rsquirs  so55 adjustment  -
      lames   have to be ground and fittings     have to be mads.

             5The atate Board for Vocational      Edueatlon berew
      require5 an opinion relative       to whether or not it is
      necesfdsry  for the State hoard of Control to purchase
      prosthetia   appllanoes   through bids for sllents of tbe
      Vocational   iWhabilitatio5    Dlvislon.5

          IOU are respectfully   advised that it is tbe oplnfan
of this department  the purchase of prosthetic  applisnces,  wah
as you mentiun, need not to be through the State board of Con-
trol upon competitive  bidding.

                 Xour question is ruled br   our Opinion lo. o-2771,’ ad-
dressed     to    Director  wown on a very   similar question, in which
opinion     we    saidr

            5Yros what you say in your letter of re-
      quest, -- and your statement comports rith com-
      mon understanding,  -- a brace for a crippled
                                                                   676

nonorable   Laoa   St&mart   - page   3




    child IS not aUcb 5 thing a515        WtttS5Iplat~sd by
    our statutes calling for aempetitire        bids in pur-
    chasin(r supplle5 for an institution.        A brsee is
    not a oosumoditp aarrled     in steaks from wbleh a
    purohase way be qulekly made, like a bat or a pair
    of shoes, for the simple reason that a braao for a
    crippled child is a specialt;l and must be precisely
    fitted to the par3ionlar      need and oondition    of the
    inlured or abnormal limb.        It is of a kind with the
    fitting   of glas8es sr the settiry of a broken liub
    in plaster.     The purobase of’ such braoe 15 net in
    its nature a oousercial      purohase from a store or
    dealer8 it is in the nature of a servioe in oen-
    nection with the treatment       of the brekeu, dO?inmod
     or ololadJusted limb.    lit is as samh a sex-vise a8 is
    the surgeon*5 operatlon~      ilrdeed, it  is a speoios ef
    arechanioal operation.      livery mush ease presents aa
     i,ndAridual situatiea   sud must be trsated aeoordlug-
     ly; so that, in our opiaiun,      the purshase   of a brsoe
    does not fall witbin tha ssope of the statutes ce-
     quiring uompetitive bids by the Board of Control.
           *if ve are mistakeu la this, se are further
     of tbe o.pin.ion that the statutes  thcprselves, when
     liberally  Or even reasonably   oonStrued,  oompol t&d
     am0 conoludon.

           *House Bill Yo. 222, passed at the Regular
     Sewion    of the 44th tagislaturo (General Laus, 44th
     Leg., p. 222) provides:

           **At the disawetion of the State Department
     of Education,  trsnspsrtation, lpplianaes,  brasss
     and material neoessary in the proper haudling of
     crippled children may be in psrt or entirely pro-
     viaed.

           -*The Wbsbilitation    Mvidon    of the State
     hepartueut   of Eduoation  15 direoted   to provide in
     itules and uegulations,   the neoesaary details for
     the conduct of this sork,    in roaordanae   with the
     purposen   of this Act, rhiah shall pormit as far
     as possible,   the free choice UP patleuts in their
      selection of physioiaue   and hospltnls,   and shall
     arrauge with hospitals,    braoe departments    and other
                                                                        677

llonurable &aco   atewart-   page 4




    mmrioee    yrurUi.ng for crippled childrea*s    Pork,
    aonipenootim    for ouch seniaee,   provided that
    such feee or charges &all      not esoeed the arer-
    age iiiininiunicbargen for the name serrioe8 render-
    ed tu werage     ward patient8 in the bonpitale   ap-
    proveii for purpose of thin Act -- rrucb Rules and
    &egulationn    w&all be approved by the state Depart-
    ment of Eauoation,**

           What   we there   mid   applies   a8 well   to row   quee-
tiOXl.